Citation Nr: 0306490	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  97-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

2.  Entitlement to an increased disability rating for a right 
knee disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1968 to August 
1971.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 1999, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Upon its last review, the Board denied the 
appellant's right shoulder disability claim under the then-
applicable law, and remanded the appellant's right knee 
disability rating claim for further development of the 
record.  


REMAND

As noted above, the record reflects that in July 1999, the 
Board denied the appellant's right shoulder service 
connection claim as not well grounded under the then-
applicable law.  In October 1999, the appellant again 
requested service connection for the disorder in question.  
The claim was denied by rating decision dated in December 
1999, and the appellant filed a timely notice of disagreement 
in January 2000.  Although the RO then undertook further 
review of the claim, it again denied the benefit sought in 
June 2002.  However, the record shows that the RO regarded 
the appellant's claim as a new claim, and did not consider 
the issue of whether new and material evidence had been 
submitted.

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  Under 38 
U.S.C.A. 5108, "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Id.  By "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), 
it was noted that such evidence could be construed as that 
which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Accordingly, because the RO has not considered the predicate 
question of whether new and material evidence has been 
submitted to reopen the appellant's claim of service 
connection for a right shoulder disorder, the claim will be 
remanded as set forth below.  

Further, the Board has determined that further development is 
required relative to the appellant's claim of entitlement to 
an increased disability rating for the post-operative 
residuals of a right knee medial meniscus tear with traumatic 
arthritis.  

These matters are therefore REMANDED for the following:





1.  The RO will advise the appellant and 
through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record, in particular from 
July 1999 to the present.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO will afford the appellant a VA 
examination, to be conducted by an 
appropriately qualified physician, to 
ascertain the severity of a right knee 
disorder.  The examiner is to respond to 
the following:

a.  Comment on the extent of any 
instability, pain on use, and the 
extent of the functional limitations 
caused by the residuals of the right 
knee disorder.  

b.  Regarding any flare-ups or 
periods of increased disability 
described by the veteran, what is 
the frequency, duration, 
precipitating cause and source of 
relief.  

c.  Do the service-connected 
residuals of a right knee injury 
cause weakened movement, 
fatigability, or incoordination?  If 
so, the examiner should comment on 
the severity of these manifestations 
on the ability of the appellant to 
perform average employment in a 
civil occupation.

d.  In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, 
the presence and degree of, or 
absence of, muscle atrophy 
attributable to the service-
connected residuals of a right knee 
injury, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
residuals of a right knee injury, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service- connected residuals 
of a right knee injury.  

e.  The examiner should offer 
opinions as to whether there is 
adequate pathology present to 
support the level of each of the 
veteran's subjective complaints.  
Complete detailed rationale must be 
given for each opinion that is 
rendered.

3.  The RO will issue a Statement of the 
Case to the appellant, addressing the 
applicable law pertaining to the 
reopening of claims for service 
connection.  After receiving the 
appellant's response to the Statement of 
the Case including a Substantive Appeal, 
the RO should then readjudicate the claim 
under the provisions that are outlined 
above, including the Hodge decision.  In 
readjudicating the claim, the RO will 
apply the applicable provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  The RO will also 
readjudicate the appellant's claim 
pertaining to an increased rating for a 
right knee disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO and the appellant are advised that the Board 
is obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 






addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




